The cause was submitted without argument, and Judge R0ANn pronounced the Court's opinion, as fo11ows:~
The Court
(not deciding whether the Superior Court did not err in refusingto direct the issue, tendered by the appellant, for trying the fact whether he had executed the bail bond or not,) is of opinion that the plea of noii est factuni thereafter filed, by him, was regularly and properly pleaded; and, the demurrer to the said plea having admitted that the bond in question was not the deed of the appellant, the Court is of opinion that judg.~ ment wa~ erroneously rendered against hint in the Superior Court.-The same is therefore reversed, with costs; and this Court, proceeding, &c., is of opinion that the law upon the demurrer to the said plea is for the ap~ *313pellant-and the cause is remanded to the Superior Court;-in which Court the appellee shall be at liberty to require the cause to be sent to the rules, if he chases, to be proceeded in against the sergeant for omitting to take appearance bail.